BROCK, Judge.
The Assistant Public Defender, with appropriate candor, states that he is unable to find prejudicial error and asks this court to review the record for possible error. We have carefully reviewed the record proper and find that the indictments were proper in form and sufficient to charge the offenses for which defendant was placed on trial. The trial court was duly organized and had jurisdiction of defendant and the offenses charged. The evidence against defendant was overwhelming and unequivocal. The judgment pronounced was within the statutory limits (G.S. 14-87).
No error.
Chief Judge Mallard and Judge Campbell concur.